Exhibit 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 The undersigned, John F. Wallen, the Chief Executive Officer and Chief Financial Officer of AcceleraInnovations, Inc.;(the “Company”), DOES HEREBY CERTIFY that: 1.The Company'sQuarterly Report on Form 10-Q for the quarter endedSeptember 30, 2013(the “Report”), fully complies with the requirements of Section 13(a) of the Securities Exchange Act of 1934; and 2.Information contained in the Report fairly presents, in all material respects, the financial condition and results of operation of the Company. IN WITNESS WHEREOF, each of the undersigned has executed this statement this14thday of November,2013. /s/ John F. Wallin John F. Wallin Principal Executive Officer and Principal Financial Officer A signed original of this written statement required by Section 906 has been provided to AcceleraInnovations, Inc. and will be retained by AcceleraInnovations, Inc. and furnished to the Securities and Exchange Commission or its staff upon request.
